Citation Nr: 0214966	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-22 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.

[The issue of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, will be the 
subject of a later decision.]

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hepatitis C.

The Board is undertaking additional development on the issue 
of service connection for a psychiatric disorder, to include 
schizophrenia.  When it is completed, the Board will provide 
notice of the development as required by law and allow the 
veteran to respond with additional evidence and/or argument.  
The Board will then prepare a separate decision addressing 
this issue.

FINDING OF FACT

Competent evidence of a nexus between the current diagnosis 
of hepatitis C and service is not of record.

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the July 2000 rating decision on appeal, the 
April 2002 statement of the case, and the April 2002 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for hepatitis C.  In the April 2002 statement of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claim for service connection.  These 
determinations and correspondence copies of these 
determinations were mailed to the veteran and his accredited 
representative, the California Department of Veterans 
Affairs.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received private treatment 
from Dr. Vir Nanda.  In November 2000, the RO submitted a 
request for Dr. Nanda's medical records and such records were 
received at the RO in December 2000 and associated with the 
claims file.  The veteran has not alleged that there are any 
additional medical records related to treatment for hepatitis 
C that have not been associated with the claims file.

The Board is aware that the RO did not provide the veteran 
with an examination; however, under 38 C.F.R. § 3.326(b) 
(2001), it states that, "Provided that it is otherwise 
adequate for rating purposes, any hospital report, or any 
examination report . . . from a private institution may be 
accepted for rating a claim without further examination."  
Dr. Nanda did a thorough examination of the veteran in June 
1999.  Thus, the Board finds that the June 1999 examination 
report is adequate and constitutes an examination for VA 
purposes under 38 C.F.R. § 3.326(b) and VA has fulfilled its 
duty to assist in that regard.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran claims that he developed hepatitis C while in 
service.  Specifically, he states that he had a tattoo done 
while he was in service and that he was given a blood 
transfusion, where a dirty needle was used.

The service medical records are silent for any findings 
related to hepatitis.  At separation examination, there were 
no abnormal findings shown.

In the June 1999 private examination report, Dr. Nanda stated 
that the veteran reported a history of intravenous drug use 
with methamphetamine.  He stated he had been "clean" for 
almost eight years.  He noted that bloodwork was being done 
to determine whether the veteran had hepatitis.  In a 
November 1999 treatment report, Dr. Nanda stated that a liver 
biopsy had been done, which showed chronic active hepatitis 
Grade 2, Stage II.  In a November 1999 letter, Dr. Nanda 
stated that the veteran had chronic active hepatitis, Grade 
2, Stage II secondary to hepatitis C virus.  He noted that 
the veteran was going to be started on Interferon treatment, 
which would entail injections three times a week along with 
some pills.

At the July 2002 hearing before the undersigned, the veteran 
testified that they were using pneumatic guns in service and 
reusing the same needle on individuals.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for hepatitis C.  The service 
medical records are silent for any findings pertaining to 
hepatitis C.  Although the veteran has been diagnosed with 
hepatitis C, no medical professional has provided a nexus 
between the current diagnosis and service.  The veteran has 
claimed that he had a tattoo done and a blood transfusion 
while in service, which could have caused the hepatitis C.  
However, he has also admitted that he used intravenous drugs 
in the past.  Regardless, even if the Board concedes that the 
veteran had a tattoo and a blood transfusion in service, 
there is no competent evidence of a nexus between the current 
findings of hepatitis C and the veteran's service.

While the veteran has asserted that he must have developed 
hepatitis C while in service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, without competent evidence of a nexus between 
the current diagnosis of hepatitis C and the veteran's 
service, the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C, and 
there is no doubt to be resolved.


ORDER

Service connection for hepatitis C is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

